Title: From George Washington to Brigadier General Alexander McDougall, 28 December 1776
From: Washington, George
To: McDougall, Alexander



Dear Sir
Head Quarters Newtown [Pa.] 28th Decemr 1776.

I have yours of the 22d and am sorry that Affairs bore so bad an Aspect in your Quarter at that time. But I hope that the late Success at Trenton on the 26th and the Consequences of it, will change the face of Matters not only there but every where else. I crossed over to Jersey the Evening of the 25th about 9 Miles above Trenton with upwards of 2000 Men and attacked three Regiments of Hessians consisting of fifteen hundred Men, about 8 OClock next Morning. Our Men pushed on with such Rapidity that they soon carried four pieces of Cannon out of six, surrounded the Enemy and obliged 30 Officers and 886 privates to lay down their Arms without firing a Shot. Our Loss was only two Officers and two or three privates wounded. The Enemy had between 20 and 30 killed. We should have made the whole of them prisoners, could Genl Ewing have passed the Delaware at

Trenton and got in their Rear, but the Ice prevented him. I am informed that Count Donnop with the remainder of the Army below Trenton, decamped immediately upon this News, and is on his march towards South Amboy. Generals Mifflin, Ewing and Cadwallader have already passed over to Jersey with a capital Force and I shall follow with the Continental Regiments as soon as they have recovered from their late Fatigue, which was indeed very great.
I hope you Sir, Genl Maxwell to whom I have wrote, Colo. Vose, Colo. Ford and every Gentleman who is well affected, will exert themselves in encouraging the Militia and assuring them that nothing is wanting, but for them to lend a hand, and driving the Enemy from the whole province of Jersey.
Pray watch the Motions of the Enemy, and if they incline to retreat or advance, harass their Rear and Flanks. But at all Events endeavour to collect a Body of Men to be ready to join me, or act otherwise as occasion may be.
Your Son was mentioned among the first of our prisoners that I demanded in Exchange, but Genl Howe (or Mr Loring in his Absence) sent out others than those I demanded. I have remonstrated to him upon this head and have assured him that I will send in no more prisoners till he sends out the Paroles of the Officers taken in Canada. I am dear Sir Your most obt Servt

Go: Washington

